Citation Nr: 1309542	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-12 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for lumbosacral strain from May 27, 2007 to September 19, 2009.

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain from September 20, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for right knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  

Pursuant to the Veteran's request, a Board hearing at the RO was scheduled for a date in October 2010, but he failed to appear.  The hearing notice was not returned from the U.S. Postal Service as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the Veteran's Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2012).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues herein decided.  Additional evidence was associated with the electronic file that was not initially considered by the agency of original jurisdiction (AOJ).  In a March 2013 letter, the Veteran's representative, on behalf of the Veteran, waived his right to initial consideration of this evidence by the AOJ.  38 C.F.R. § 20.1304 (2012).

The issue of entitlement to a rating in excess of 10 percent for lumbosacral strain from September 20, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From May 27, 2007 to September 19, 2009, the Veteran's lumbosacral strain was manifested by painful motion; however, flexion was not limited to 60 degrees or less, combined range of motion was noted limited to 120 degrees or less, and there was no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or separately ratable neurological impairment.  

2.  The Veteran's right knee strain has not been manifested by moderate recurrent subluxation or lateral instability; additionally, there has been no evidence of arthritis or compensable limitation of flexion or extension.   


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, from May 27, 2007 to September 19, 2009, the criteria for a 10 percent, but no higher, rating for lumbosacral strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012). 

2.  The criteria for a rating in excess of 10 percent for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claims would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  For the reasons discussed below, the Board finds that the examinations are adequate to make a determination on the issues herein decided.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

Lumbosacral Strain

From May 27, 2007 to September 19, 2009, the Veteran's lumbosacral strain was evaluated under Diagnostic Code 5237.  38 C.F.R. § 4.71a.

Under the applicable rating criteria for disabilities of the spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The General Rating Formula specifies that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Note (3).  The term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation;" provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4). 

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note 1 of that Diagnostic Code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The report of an April 2008 VA examination reflects the Veteran's complaints of intermittent persistent low back pain.  At the time of the examination, he estimated his back pain to be 5-6/10.  He denied any stiffness, fatigability or weakness.  He described the pain as constant and dull while at rest.  He reported flare-up in cold and damp temperatures, after running for more than two minutes, climbing more than one flight of stairs, walking for more than a one mile, with frequent bending and stooping, and with standing more than five to ten minutes.  He reported that he had been unemployed for the last 2 months and had previously worked as a manager for a feather company for 4 years.  He said he was able to perform his job as manager but with some limitations.  He said he would get flare-ups of back pain with frequent bending and stooping for more than 5 to 10 minutes.  He said he was able to perform his desk job despite low back pain.  His activities of daily living were not affected by back pain.

On physical examination the thoracolumbar spine, there was no tenderness or spasm in the lumbar spine.  His posture was erect and there was no loss of lumbar lordosis.  Muscle tone was normal in the low back area and there was no muscle atrophy.  Range of motion of the lumbar spine was to 90 degrees on flexion with pain beginning at 80 degrees.  Extension was limited to 20 degrees with pain beginning at 10 degrees.  Bilateral lateral flexion was limited to 20 degrees with pain beginning at 10 degrees.  Bilateral rotation was to 45 degrees with pain beginning at 30 degrees.  After three repetitions, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance; however, the examiner estimated an additional 30 to 40 percent functional impairment during periods of flare-up.  On neurological examination, there was no weakness or paresthesias in the lower extremities.  Muscle tone was normal and there was no muscle atrophy.  Motor strength, sensory, and reflex examinations were normal.  There were no incapacitating episodes in the prior twelve months.  An X-ray showed sacralization of the L5 vertebral body.  The diagnosis was lumbosacral strain, which was mildly active at the time of examination.  

A January 2009 VA social work note reflects the Veteran's complaints that he was continuing to have severe back pain.  

In this case, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's lumbosacral strain from May 27, 2007 to September 19, 2009.  The evidence during this time period reflects that the Veteran had full range of flexion during the April 2008 VA examination with pain beginning at 80 degrees.  Pain was also noted on extension, lateral flexion, and rotation.  As noted above, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Here, the Board finds that evidence of painful motion warrants a 10 percent rating under the General Rating Formula and 38 C.F.R. § 4.59.

The Board, however, does not find that a rating in excess of 10 percent for low back strain is warranted at any point from May 27, 2007 to September 19, 2009.  At no time was forward flexion limited to 60 degrees or less or was combined range of motion of the thoracolumbar spine limited to 120 degrees or less.  In April 2008, the Veteran had full flexion to 90 degrees in April 2008 and full combined range of motion was to 240 degrees.  Even when considering the degree at which pain began, the Veteran had pain-free flexion to 80 degrees and pain-free combined range of 170 degrees.  There was also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Board acknowledges that the examiner estimated additional functional loss of 30 to 40 percent during periods of flare-up, but on repetitive testing there was no additional functional loss due to pain, fatigue, weakness, or lack of endurance.  Based on the foregoing, the Board finds that the Veteran's low back strain symptomatology is adequately compensated by the 10 percent rating.  The Board finds no basis for the assignment of any higher ratings under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Furthermore, the Veteran has denied having any neurologic impairment associated with his low back strain and on objective examination, motor and sensory testing was normal.  Therefore, a separate rating is not warranted for any associated neurologic abnormalities.

The Board has also considered the Veteran's lay statements that describe his low back pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds these statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 10 percent for low back strain.  Furthermore, the symptoms described, such as pain and discomfort, are contemplated in the 10 percent rating.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation.

The Board has also considered the criteria set forth in the formula for rating intervertebral disc syndrome based on incapacitating episodes; however, there is no evidence of incapacitating episodes during the relevant time period.  

Increased Rating for Right Knee Strain

The Veteran's right knee strain has been evaluated under Diagnostic Code 5257, for other impairment of the knee due to recurrent subluxation or lateral instability.  38 C.F.R. § 4.71.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's rating schedule also provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a , Diagnostic Codes 5260, 5261.  Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Considering the pertinent evidence in light of the above, the Board finds that an initial rating in excess of 10 percent for the Veteran's right knee strain is not warranted.  

The report of an April 2008 VA examination reflects the Veteran's complaints of constant dull right knee pain, which was estimated to be 3/10 at rest.  He denied any weakness, stiffness, or fatigability at rest.  He said that the right knee gave out four times a week, but did not lock on ambulation.  He reported that he had been unemployed for two months and had previously worked as a manager.  He said that he was able to perform his occupation despite his knee condition, but would get flare-ups at work if he sat for more than 10 to 15 minutes.  He said that flare-ups occurred during cold and damp temperatures, sitting more than 10 to 15 minutes, walking more than one mile, standing still for more than ten minutes, with frequent kneeling, lifting objects over 50 pounds, and running after five minutes.  It was noted that his activities of daily living were not affected by his bilateral knee condition; however, the examiner later opined that the Veteran had 40 to 90 percent limitation of function of his daily activities during flare up of his right knee condition.

On physical examination, right knee range of motion was limited to 110 degrees on flexion with pain beginning at 100 degrees.  He had full extension to 0 degrees with pain at the endpoint.  After three repetitions, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was no swelling or tenderness.  Minimal crepitation was shown on range of motion.  There was no evidence of instability.  X-rays were normal.  The diagnosis was bilateral knee strain, right worse than left.

A May 2008 VA physical therapy note indicates that range of motion of the right knee was from 0 degrees of extension to 110 degrees of flexion.  McMurray's test, varus/valgus stress tests, anterior/posterior drawer tests, and Lachman's test were negative.  It was noted that the Veteran had severely tight hamstrings in both legs and crepitus bilaterally.  It was noted that the Veteran's symptoms and clinical findings were consistent with chondromalacia.  

A May 2009 primary care note reflects that the Veteran had no joint pain, swelling, redness, heat, or deformity.  In June 2009, it was noted that he walked several hours per day and was still in the Army National Guard.  He said he could not do the two mile run because his knee problems.  It was noted that there was no evidence of degenerative joint disease on X-ray.  In August 2009, it was noted that the Veteran had right knee stiffness, especially after periods of inactivity.  The assessment was right knee pain and probable early osteoarthritis.  

The report of a September 2009 VA examination reflects the Veteran's complaints of moderate to severe intermittent right knee pain, which occurred seven to eight times per day for a duration of two minutes.  He said he had difficulty with prolonged standing and walking, walking up and down steps, climbing, and squatting.  On physical examination, the Veteran had an antalgic gait.  Range of motion of the right knee was from 0 degrees of extension to 90 degrees of flexion.  There was objective evidence of pain with flexion to 80 to 90 degrees.  With three repetitions, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was no additional loss of function.  He denied any flare-ups.  There was no instability.  Drawer sign and McMurray's sign were negative.  There was no crepitus on palpation.  There was mild to moderate tenderness along the medial and lateral aspects.  The diagnosis was right knee strain, mild to moderately active.  

A May 2011 VA outpatient treatment record reflects the Veteran's complaints of right knee pain while moving around or when starting to move after a period of activity.  It was noted that he had no locking or instability in the knee.  On physical examination, there was no edema.  The right knee was slightly warm and there was mild crepitus.  Anterior/posterior and McMurray's tests were negative.  The assessment was probable early osteoarthritis; a right knee X-ray was ordered.  An August 2011 X-ray of the right knee was in normal limits.  

In this case, the Board finds that a rating higher than 10 percent is not warranted under Diagnostic Code 5257.  Moderate instability or subluxation has not been shown.  Although the Veteran has reported that his right knee gives way, there has been no objective evidence of instability or subluxation.  Varus/valgus stress tests and anterior/posterior drawer tests have consistently been negative.  Furthermore, the April 2008 and September 2009 VA examiners both found no evidence of instability.  Hence, a higher 20 percent rating is not warranted under Diagnostic Code 5257.  

The Board has also considered whether separate compensable ratings are warranted for limitation of flexion or extension under Diagnostic Codes 5260 and 5261.  At worst, the Veteran's right knee flexion was limited to 90 degrees with pain beginning at 80 degrees during the September 2009 VA examination.  There have been no X-ray findings of arthritis and limitation of flexion has not been demonstrated to a compensable degree under Diagnostic Code 5260.  Furthermore, the Veteran was noted to have normal knee extension at all times during the appeal period.  Therefore, separate compensable ratings are not warranted for limitation of flexion or extension under Diagnostic Codes 5260 and 5261.  

Specifically as regards the DeLuca factors, the Board acknowledges the evidence of pain on motion and the Veteran's functional limitations during flare-up.  Despite this, VA examiners did not find that repetitive movement changed the Veteran's range of motion or increased pain.  The examiners did not document weakness, decreased endurance, or easy fatigability due to repetitive motion.  Based on this evidence, the Board finds there is insufficient medical evidence to support that the Veteran's pain is so disabling as to actually or effectively limit knee motion to such an extent as to warrant assignment of separate compensable ratings under either Diagnostic Code 5260 or 5261.

The Board has also considered other potentially applicable diagnostic codes.  As regards the right knee, the Veteran does not have ankylosis, dislocated or absent semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum (Diagnostic Codes 5256, 5258, 5259, 5262, 5263).  Therefore, these diagnostic codes are inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539   (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

The Board has also considered the Veteran's lay statements regarding the severity of his right knee disability.  The Veteran is competent to report his observations with regard to his right knee disability, including reports of pain and limited mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds his statements to be credible and consistent with the 10 percent rating assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions.  



Other Considerations

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Regarding the lumbosacral strain, the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology primarily involving low back pain.  As discussed above, the General Rating Formula specifically contemplates functional impairment with or without pain and limited motion due to pain and other factors.  Hence, the Board finds that the criteria adequately contemplate the impairment resulting from the types of symptoms reported by the Veteran and found on clinical examination.  Furthermore, the General Rating Formula provides for higher ratings for the lumbosacral strain.  

Likewise the rating criteria reasonably describe the symptomatology related to the Veteran's right knee strain.  The Veteran has described symptomatology involving pain, stiffness, giving way, and limited motion.  Diagnostic Code 5257 specifically contemplates instability and subluxation.  Furthermore, as discussed above, functional impairment due to pain and limited motion have been contemplated in the Board's consideration as to whether separate compensable ratings are warranted under Diagnostic Codes 5260 and 5261.  Consideration has also been given to 38 C.F.R. §§ 4.10, 4.40, and 4.45.  The Board also notes that Diagnostic Codes 5260 and 5261 provide for separately compensable and higher ratings for the Veteran's overall knee disability.  

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Finally, the Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Board acknowledges that the Veteran was previously employed at as a manager at a feather company and became unemployed when he moved to the Philadelphia area.  Although the VA examiners discussed the impact that the Veteran's low back and right knee disabilities had on his work performance, they did not indicate that he was unemployable due to physical disability.  Furthermore, the Veteran has not asserted that he is unemployable due to his service-connected disabilities.  Therefore, the Board does not find that a claim for a total rating based on individual unemployability (TDIU) is reasonably raised by the record. 

In this case, the Board concludes that a higher 10 percent rating for a lumbosacral strain is warranted from May 27, 2007 to September 19, 2009, and that an initial rating in excess of 10 percent is not warranted for right knee strain.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

From May 27, 2007 to September 19, 2009, a 10 percent rating, but no higher, for lumbosacral strain is granted, subject to the legal authority governing the payment of compensation benefits. 

An initial rating in excess of 10 percent is not warranted for right knee strain.


REMAND

Regarding the evaluation of the Veteran's lumbosacral strain from the September 20, 2009, the Board notes that there is medical evidence suggesting that his disability has worsened in severity since the last VA examination on that date.  Specifically, a March 2011 VA outpatient treatment record indicates that the Veteran said his condition had been acting up recently and that he was experiencing "pulsing" discomfort sometimes radiating up his back four to six times per day.  In May 2011, he reported that he was experiencing a great deal of pain from his lower back and felt that he might need pain medication or physical therapy or both.  An August 2011 X-ray revealed minimal degenerative changes at the L5-S1 level.  In view of evidence of potential worsening of disability since the September 2009 VA examination, the Board finds that more contemporaneous medical findings are needed to evaluate the disability remaining on appeal.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous"). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the status of his service-connected lumbosacral strain.  The claims folder must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported.  The examiner should provide ranges of motion for the service-connected disorder.  It is important that the examiner specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.  Any radiation of pain or other objective neurological findings should be set forth if identified.

2.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefits sought are not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


